UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1848


NABIL AHMED AISSI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



                               No. 13-2074


NABIL AHMED AISSI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.




On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   January 16, 2014                Decided:   February 3, 2014


Before WYNN and      FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.
Petitions denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Stuart F. Delery, Assistant Attorney
General, David V. Bernal, Assistant Director, Jennifer Paisner
Williams, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                  Nabil Ahmed Aissi, a native and citizen of Morocco,

petitions         for    review        of    orders        of    the          Board       of   Immigration

Appeals   (“Board”)              dismissing         his    appeal             from    the      immigration

judge’s order and denying his motion for reconsideration.                                                   We

deny the petitions for review.

               Under         8    U.S.C.       § 1252(a)(2)(C)                      (2012),       we    lack

jurisdiction,           except       as     provided       in        8    U.S.C.       § 1252(a)(2)(D)

(2012),    to       review        the       final    order           of       removal      of     an   alien

convicted of certain enumerated crimes, including an aggravated

felony.           Under        § 1252(a)(2)(C),             we       retain          jurisdiction           “to

review    factual            determinations          that        trigger            the    jurisdiction-

stripping provision, such as whether [Aissi] [i]s an alien and

whether       []he       has     been       convicted           of       an    aggravated         felony.”

Ramtulla v. Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002).                                                Once

we    confirm      these         two      factual        determinations,                  then,    under     8

U.S.C.        §        1252(a)(2)(C),               (D),         we           can      only       consider

“constitutional claims or questions of law.”                                          § 1252(a)(2)(D);

see Turkson v. Holder, 667 F.3d 523, 526-27 (4th Cir. 2012).

               Aissi         concedes       that     he    is        a    native       and      citizen      of

Morocco    and          he    does     not    challenge              the       finding         that    he   is

removable for having been convicted of an aggravated felony.

See    Fed.       R.     App.     P.      28(a)(5),         (7).              Thus,       we    only    have



                                                     3
jurisdiction to review constitutional claims and questions of

law.

              Because Aissi is removable for having been convicted

of an aggravated felony, we will not review his challenge to the

finding that he is also removable for having been convicted of

two crimes of moral turpitude that did not arise out of a single

scheme of criminal conduct.            See INS v. Bagamasbad, 429 U.S. 24,

25   (1976)    (as   a   general      rule     courts    and   agencies      are    not

required to make findings on issues the decision of which is

unnecessary to the results they reach).

              Aissi’s    claim      that   the   Board    erred     in    failing    to

utilize the correct legal standard in determining that he did

not have a clear probability of persecution is really a question

of fact which we do not have jurisdiction to review.                       The Board

found that Aissi was not credible and that he did not present

sufficient corroborating evidence regarding his claim that his

parents    were   the    victims     of    government-sponsored          persecution.

It was also found that the record did not support a finding that

Aissi faced a likelihood of persecution because of either his

drinking    problem      or   his    alleged     conversion    to    Christianity.

Thus, the claim that the Board did not consider whether he will

be targeted because of an imputed political opinion or a pattern

or practice of persecuting similarly situated persons ignores

the Board’s factual findings which are not reviewable.

                                           4
           Aissi also challenges that Board’s finding that he did

not establish that it is more likely than not that he will be

tortured in Morocco is a factual question over which this Court

does not have jurisdiction.           See Saintha v. Mukasey, 516 F.3d
243, 248-50 (4th Cir. 2008).

           Accordingly, we deny the petitions for review.                  We

dispense   with     oral   argument    because     the    facts   and   legal

contentions   are   adequately   presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                           PETITIONS DENIED




                                      5